COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-03-375-CV

IN RE MANFREDO 
WINDISCH-GRAETZ                                        RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION1
------------
        Relator 
has notified this court that on December 29, 2003, the trial court held the 
hearing requested by Relator in his petition for writ of mandamus. Therefore, 
Relator has requested that this mandamus proceeding be dismissed as moot. 
Accordingly, this original proceeding is dismissed as moot.
        We 
have considered “Real Party In Interest Bell Helicopter’s Motion For 
Sanctions Against Relator Manfred Windisch-Graetz And Counsel.” It is the 
court’s opinion that the motion should be denied.
        Relator shall pay all costs of this 
original proceeding, for 
which let execution issue.
 
                                                                  PER 
CURIAM
 
PANEL B:   HOLMAN, 
DAUPHINOT, and GARDNER, JJ.
DELIVERED: January 9, 2004


NOTES
1. See Tex. R. App. P. 47.1.